                  Case 3:20-cv-09258-JD Document 17
                                                 40 Filed 12/23/20
                                                          01/04/21 Page 1 of 2
                                                                             1
                                                                                                    5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     ,PPLJUDWLRQ (TXDOLW\ HW DO                                 FY
                                                          &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),        APPLICATION FOR
                                                         ADMISSION OF ATTORNEY
             v.
                                                          PRO HAC VICE
    86'HSWRI+RPHODQG6HFXULW\HWDO              (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, $DURQ 0 )UDQNHO                      , an active member in good standing of the bar of
     1HZ <RUN &W RI $SSHDOV      , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLIIV                                   in the
                                                                $XVWLQ 0DQHV
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

      .UDPHU /HYLQ 1DIWDOLV )UDQNHO //3                     .UDPHU /HYLQ 1DIWDOLV )UDQNHO //3
     $YHQXH RI WKH $PHULFDV 1< 1<               0DUVK 5G 0HQOR 3DUN &$ 
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    DIUDQNHO#NUDPHUOHYLQFRP                              DPDQHV#NUDPHUOHYLQFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is: 1<  .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                                 $DURQ 0 )UDQNHO
                                                                                APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of $DURQ 0 )UDQNHO                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication              local
                                                                            n with,, lo
                                                                                     loca
                                                                                        call co
                                                                                        ca   co-counsel
   designated in the application will constitute notice to the party.

   Dated: 1/4/2021
                                                                UNITED STATES
                                                                          TES
                                                                            SDDISTRICT
                                                                               I TRICT JJUDGE October 2012
                                                                               IS

     PRO HAC VICE APPLICATION & ORDER
